Title: John Adams to John Jay, 3 Oct. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              London

              October 3. 1786
            
          

          An Event has taken Place, of too much Importance to the United
            States, to be omitted, in Dispatches to Congress. A Messenger arrived at the
            Secretary of States Office, last night, with a Treaty of Commerce between France and
            England, Signed by the Comte De Vergennes and Mr Eden. it
            cannot be Supposed that the Contents can be fully known: but it is Suggested that
            England has Stipulated, to reduce the Duties upon French Wines, to the Sum which is now
            paid upon Portugal Wines, reserving at the Same time a Power of reducing those upon the
            latter, one third lower than they are if necessary. A Minister Mr Faulner, is in the mean time Sent off to Lisbon, to negotiate there, both this
            Point and another in dispute with Ireland.
          England has Stipulated that France shall enjoy, all the Priviledges
            in Trade of the most favoured Nation in Europe, So that
            a Reservation is made of a Right to allow the United States of America, Some Superiour
            Advantages.
          It is Supposed that France is to admit, British Manufactures, and
            that all the Commerce is to be carried on in British Bottoms.
          The Treaty is probably Subject to the Ratification, or Consent of
            Parliament, and will be kept as Secret as possible till the Meeting of that
            assembly.
          The Consequences of this Treaty, cannot be indifferent and Time
            alone can reveal who is the gainer. but this is clear that if either obtains any
            considerable Advantage a War must eer long be the Consequence of it, for neither of
            these nations can bear to be out witted by the other in commercial affairs.
          The Negotiation between England and Prussia is at a Stand and the
            foreign Ministers here are anxious to learn whether there is to be a better
            Understanding, between London and Berlin, during the present Reign in Prussia, than
            there was in the last.—It is certain that England, more or less, underhand, Supports the
            Prince of Orange, who is more openly encouraged by his Brother in Law the present King
            of Prussia. France on the other hand has Connections with the Republicans, who seem
            determined that no foreign Power shall interfere in their internal Policy. The Emperor
            would not be Sorry to see, France and Prussia, at variance, concerning Dutch affairs.
            For all these Reasons together I hope the Patriots in Holland, will have a peaceable
            opportunity to go through their projected Restoration and Improvement of their
            Constitution.
          The Designs they entertain are interesting to Mankind in general as
            well as to their particular Country, Since the Principles of Liberty and the Theory of
            good Government, may be propagated by them.
          A Writer of great Abilities and Reputation, has been employed to
            draw up a Plan for the Settlement of the Republick, to which many of the ablest Men in
            the several Provinces have contributed their assistance. it has been Published in three
            Volumes under the Title of Grondewellige Herstelling, and near five Thousand Copies of
            it have been sold, which shews the Zeal with which it has been generally approved. The
            Author of it is Mr Cerisier, who has been constant to his
            Principles and has professedly recommended the Constitutions of our United States as
            Models, as far as the Circumstances will admit. Several Cities have reformed their
            Regencies according to his Ideas, and many more, perhaps all, will follow their Example
            if no foreign Power should interfere. In a late Excursion to the Low Countries, I
            happened to be at Utrecht on the Day of the Ceremony of Administering the Oaths to the
            new Magistrates elected by the free suffrages of the People. it was conducted with
            perfect order, and Striking Dignity, in the Presence of the whole City, well armed and
            well cloathed in Uniformed Uniform and apparently well disciplined, besides a
            vast Concourse of Spectators from other Cities. a Revolution conducted in this decisive
            manner and with Such Decorum, Shows that the Principles upon which it was founded, must
            have taken a very deep root.
          If neighbouring Monarchies Should not from Jealousies,
            that democratical Principles may Spread too far, and in time affect their own Subjects,
            interfere and disturb this free People they will exhibit to the World something worthy
            of its attention. When I mention democratical Principles, I dont mean that it is their
            Intention to establish a Government merely democratical. but a well regulated
            Commonwealth, consisting in a Composition of Democratical Aristocratical, and
            monarchical Powers without which they are too enlightened to suppose, that Peace and
            Liberty can ever be long preserved among Men.—
          With great and sincere Esteem, I have the Honour / to be, Sir your
            most obedient and most / humble servant
          
            
              John Adams
            
          
        